Case: 4:19-cr-00532-HEA-SPM Doc. #: 17 Filed: 07/11/19 Page: 1 of 3 PageID #: 37
                                                                                             fllElDl
                                                                                          JUL 11 2019
                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI                         U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF MO
                                          EASTERN DIVISION                                     ST. LOUIS



 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                        ),----~~~~~~~~~~~

 v.                                                    )
                                                       ) 4: 19CR532 HEA/SPM
 JOHNNIE LANE,                                         )
                                                       )
                 Defendant.                            )


                                               INDICTMENT


                                                 COUNT I

        The Grand Jury charges that:

        At all times pertinent to the charges in this indictment:

        1.        Federal law defined the term:

                  (a)         "minor" to mean any person under the age of eighteen years (18 U.S.C. §

                              2256(a));

        2.        The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and receive

graphic files.

        3.        Between on or about November 1, '2018, and on or about June 28, 2019, in the

Eastern District of Missouri, and elsewhere,



                                             JOHNNIE LANE,

the defendant herein, did use any facility and means of interstate commerce, and did knowingly
Case: 4:19-cr-00532-HEA-SPM Doc. #: 17 Filed: 07/11/19 Page: 2 of 3 PageID #: 38



persuade, induce, entice, and coerce I.A., a minor female under the age of eighteen years old, to

engage in sexual activity for which any person can be charged with a criminal offense, to wit: the ·

defendant, who was at least twenty-one years of age, and knowing J.A., was a minor female

under the age of seventeen years old, did persuade, induce, entice, and coerce I.A. to have

deviate sexual intercourse with him, in violation of Missouri Revised Statute, Section 566.064.

In violation of Title 18, United States Code, Section 2422(b).



                                            COUNT II

       The Grand Jury further charges that:

       1.      Between on or about November 1, 2018, and on or about June 28, 2019, in the

Eastern District of Missouri, and elsewhere,

                                       JOHNNIE LANE,

the defendant herein, did knowingly, in or affecting interstate commerce: recruit, entice, harbor,

transport, provide, obtain or maintain by any means a person, "J.A."; knowing or in reckless

disregard of the fact that such person had not attained the age of 18 years; knowing such person

would be caused to engage !n a commercial sex act.

       In violation of Title 18, Unit~d States Code, Section 1591(a)(l) and punishable under

   Title 18, United States Code, Section 1591(b)(2).



                                           COUNT III

The Grand Jury further charges that:

       2.       Between on or about November 1, 2018, and on or about June 28, 2019, in the

               Eastern District of Missouri, and elsewhere,
Case: 4:19-cr-00532-HEA-SPM Doc. #: 17 Filed: 07/11/19 Page: 3 of 3 PageID #: 39




                                       JOHNNIE LANE,

the defendant herein, did knowingly transport an individual under the age of eighteen in ,

interstate and foreign commerce, with the intent that the individual engage in any sexual activity

for which a person can be charged with a criminal offense; to wit: defendant, who was at least
                  "

twenty-one years of age, transported J.A. from the Eastern District of Missouri to the State of
                                                                                          '
Illinois and engaged in vaginal intercourse with J.A., while J.A. was under the age of seventeen

years, in violation of Missouri Revised Statute, 566.034.1 and

In violation of Title 18, United States Code, Sections 2423(a) and 2 and punishable under Title

18, United States Code, Section 2423(a).

                                                     A TRUE BILL.




                                                     FOREPERSON

JEFFREY B. JENSEN
United States Attorney



COLLEEN C. LANG, #56872MO
Assistant United States Attorney
